DETAILED ACTION

This office action is a response to the amendment filed on 12/21/2020. Claims 21-46 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 21-46 (renumbered as 1-26) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed on 12/21/2020 and terminal disclaimer filed on 2/23/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a channel allocation method which involves determining interference values for a set of channels, assigning ranks to the channels based on the interference values and storing the ranks in a channel priority table. The available channels are assigned to corresponding connected devices based on the assigned ranks, and the devices are instructed to transmit/receive signaling in the assigned channels.
Prior art reference Hedayat discloses that the AP determines the ranking of channels based on conditions such as RSSI. The AP may select an available channel to operate based on interference and time utilization metric.
Prior art reference Walton discloses that the channel metrics are computed based on interference constraint metrics, and users are assigned channels based on their priorities and demand requirements. 

Claims 21, 32, 42 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of assigning available channels of the set of available channels to corresponding connected devices of the one or more connected devices based on the assigned ranks stored in the channel priority table; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SAUMIT SHAH/Primary Examiner, Art Unit 2414